UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment 1 CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 12, 2010 AUDIOVOX CORPORATION (Exact name of registrant as specified in itscharter) Delaware 0-28839 (State or other jurisdiction of incorporation) (Commission File Number) 13-1964841 (I.R.S. Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code (631) 231-7750 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of file following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(e)) Explanatory Note On July 14, 2010, Audiovox Corporation (the “Company”) filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “Original Filing”) which Original Filing, although signed by Charles M. Stoehr, Chief Financial Officer of the Company on July 14, 2010, was not filed with a conformed signature.The Company is filing this 8-K/A to clarify that the Original Filing was signed and except as described above, no other changes have been made to the Original Filing, and this Form 8-K/A does not modify or update any other information in the Original Filing. Item 2.02Results of Operations and Financial Condition On July 12, 2010, Audiovox Corporation (the "Company") issued a press release announcing its earnings for the three months ended May 31, 2010. A copy of the release is furnished herewith as Exhibit 99.1. Item 8.01Other Events. On July 13, 2010, the Company held a conference call to discuss its financial results for the three months ended May 31, 2010. The Company has prepared a transcript of that conference call, a copy of which is annexed hereto as Exhibit 99.2. The information furnished under Items 2.02 and 8.01, including Exhibits 99.1 and 99.2,shall not be deemed to be filed for thepurposesofSection18 of the SecuritiesExchange Act of 1934, as amended,and will not beincorporatedby referenceinto anyregistrationstatementfiled under theSecurities Act of 1933, as amended,unless specificallyidentified therein as being incorporated therein by reference. Exhibit No. Description Press Release, dated July 12, 2010, relating to Audiovox Corporation's earnings release for the three months ended May 31, 2010 (filed herewith). Transcript of conference call held on July 13, 2010 at 10:00 am (filed herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AUDIOVOX CORPORATION (Registrant) Date: July 14, 2010 BY: /s/ Charles M. Stoehr Charles M. Stoehr Senior Vice President and Chief Financial Officer
